Citation Nr: 0325779	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A § 1151 for the purposes of accrued benefits for a 
colostomy, secondary to a decubitus ulcer. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A § 1151 for the purposes of accrued benefits for 
renal failure.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A § 1151 for the purposes of accrued benefits for 
mental faculty reduction.

4.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A § 1151.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active duty from August 1950 to May 1954.  
The veteran died in December 1997.  The appellant is the 
veteran's surviving spouse.  

This matter was last before the Board of Veterans' Appeals 
(Board) in September 2001, on appeal from a June 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Upon its last review, the 
Board remanded the claims at issue for further development of 
the evidence and readjudication under the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

The Board has carefully reviewed the record in its whole, and 
has determined that although the appellant's claims under 38 
U.S.C. § 1151 have been certified as involving a single 
issue, a liberal reading of the record reveals that the 
appellant is seeking accrued VA compensation benefits for 
essentially three disabilities.  Specifically, the appellant 
seeks benefits under the statute for a colostomy secondary to 
a decubitus ulcer; renal failure and mental faculty reduction 
due to the deprivation of oxygen or other medical etiology.  
See Suttmann v. Brown, 5 Vet. App. 127, 132 (1993); Mingo v. 
Derwinski, 2 Vet. App. 51, 54 (1992) (Requiring VA to 
liberally construe pleadings in claims adjudication).   

The Board has therefore recharacterized the issues for review 
and has determined that the appellant's claims pertaining to 
a colostomy disability and renal failure are ready for 
appellate review.  However, the claim pertaining to mental 
faculty reduction must again, regretfully, be remanded.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted, the appellant is also seeking to have the veteran's 
death linked to a period of VA hospitalization and treatment, 
and in this decision the Board is granting the claim under 38 
U.S.C.A § 1151 pertaining to a colostomy.  Because the effect 
of the colostomy, as well as resolution of the claim 
pertaining to mental faculty reduction may have an impact 
upon a finding as to whether the veteran's death was linked 
to the VA treatment, the issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The 
Board will therefore remand the appellant's claim for 
Dependency and Indemnity Compensation.


FINDINGS OF FACT

1.  The veteran sustained a colostomy as a result of VA 
negligence, carelessness, or similar instance of fault on the 
part of VA during a period of VA hospitalization from May 
through October 1997.

2.  The veteran sustained no additional renal disability as a 
result of VA negligence, carelessness,  lack of proper skill, 
error in judgment, or similar instance of fault during a 
period of VA hospitalization from May through October 1997.



CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for a colostomy, secondary to a decubitus 
ulcer for the purposes of accrued benefits are met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.358 (2002).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for renal failure for the purposes of accrued 
benefits are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

As noted above, this case was remanded to the RO in September 
2001, in part, for readjudication under the provisions of the 
VCAA.  The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
However, VA is not precluded from providing notice to the 
appellant and her representative of the information and 
evidence necessary to substantiate the current claim for VA 
benefits and which specific evidence, if any, the claimant is 
expected to obtain and submit, and which specific evidence 
will be retrieved by VA.  In fact, as noted above, the Board 
specifically requested in its last remand that this case be 
adjudicated with application of the provisions of the VCAA.

Thus, prior to proceeding with an examination of the merits 
of the claims, the Board must first determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claims; and whether the claims 
have been fully developed in accordance with the VCAA and 
other applicable law.  See VCAA, supra.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in June 1998 setting forth the general 
requirements of then-applicable law pertaining to the claims 
at issue.  The general advisement was reiterated in the 
Statement of the Case dated in July 1998, as well as in 
Supplemental Statements of the Case dated in January 2001, 
May 2001, and February 2003.     

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate the claims, and the responsibility for obtaining 
it, by letter dated in November 2001.  Further, the text of 
the Board's September 2001 remand, which was provided to the 
appellant and her representative, clearly delineates the 
evidence required to substantiate the claims at issue.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).  The appellant has not 
alluded to the existence of any further information that is 
not of record.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claims

The record reflects that on December 2, 1997, the RO received 
a claim submitted on behalf of the veteran through his 
representative, alleging that the disorders in question were 
incurred during and as a result of the course of VA hospital 
treatment from May through October 1997.  Subsequently that 
same month, the veteran died.  The death certificate reflects 
the primary cause of the veteran's demise was 
cardiorespiratory failure, due to or as a consequence of end 
stage kidney failure.  The appellant thereafter pursued a 
claim for accrued benefits.

Applicable law generally provides that upon the death of a 
veteran, periodic monetary benefits to which the veteran was 
entitled on the basis of evidence in the file at the date of 
death, and due and unpaid for a period of not more than two 
years prior to death, may be paid to the spouse of the 
veteran, among others.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2002); see generally Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998); 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death").  

Because the claim was received in December 1997, this matter 
must be analyzed under the applicable law pertaining to the 
claims for additional disability, under the current 
provisions of 38 U.S.C.A § 1151.  Effective October 1, 1997, 
38 U.S.C. 
§ 1151 was amended by Congress.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996).  The purpose of the 
amendment was, in effect, to overrule the United States 
Supreme Court's decision in Brown v. Gardner, 115 S.Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under section 1151.  In pertinent 
part, 38 U.S.C. § 1151 was amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

38 U.S.C.A § 1151 (West 2002).  

Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2002), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith;

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result 
from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would 
in fact be administered.

38 C.F.R. § 3.358(c) (2002).

In other words, under the current and applicable law, 
benefits are precluded in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence supports a grant of the benefit 
sought relative to a colostomy, secondary to a decubitus 
ulcer.  However, the clear preponderance of the evidence is 
against the claim relative to renal failure and the appeal as 
to that disorder will be denied.



Colostomy, Secondary to a Decubitus Ulcer:  

The record indicates that on May 27, 1997, the veteran was 
admitted to a VA medical center for replacement of an aortic 
valve.  Upon admission, he was noted to have coronary artery 
disease, hypertension, diabetes mellitus, acute renal failure 
and respiratory failure.  

Treatment records indicate that during the course of VA 
hospitalization, the veteran developed a bedsore in the area 
of his sacrum.  In a June 1997 nursing note, it was indicated 
that the veteran's buttocks had reddened and a "thickness 
breakdown" was noted.  A note subsequently dated that month 
indicates that the decubitus ulcer was increasing.  In a July 
15, 1997 chronological note, it was indicated that hospital 
staff had found the ulcer to have worsened, and was deeper.  
It was then indicated that a diverting colostomy would be 
investigated with other staff members.  

On July 21, 1997, the veteran underwent wide debridement, and 
a diverting loop transverse colostomy was installed.  It was 
noted that wound granulated "nicely," and that the exposed 
portion of the sacrum could undergo flap closing when the 
veteran's condition stabilized.  

The veteran was transferred to St. Vincent Mercy Medical 
Center on October 22, 1997.  At the time of admission, he was 
noted to have, among other disorders, a Grade 4 sacral 
decubitus ulcer which had stayed open, and through which his 
sacrum was visible.  

Various submissions on behalf of the appellant reveal her 
contention that she and other family members informed VA 
staff members throughout the veteran's hospitalization of the 
worsening decubitus ulcer.  Contained in the record is a tape 
and transcript of an August 1997 conversation among the 
veteran's daughter, son-in-law, and a physician identified in 
the May 2001 Supplemental Statement of the Case as one of the 
directors of the VA medical facility - the Board has examined 
the transcript in conjunction with audio review of the tape, 
and finds that the transcript is an accurate recordation of 
the conversation presented.  

The transcript reveals concerns on the part of the family 
members relative to the veteran's care during the time the 
veteran was hospitalized by VA.  In the transcript, the VA 
physician admits that the veteran's decubitus ulcer developed 
because, in part, there was "a problem with patient care."  
Although the physician further relates that the facility 
experienced difficulty in moving the veteran to the operating 
room for earlier debridement of the wound because the 
veteran's condition was not stabilized, it was a "nursing 
problem," and there was "no excuse for the development of 
[a] bedsore."  See transcript, page 1.  The physician 
further stated that with regard to treatment and possible 
correction of the ulcer, "[B]ut, still, it is a big sore and 
. . . I am not going to pull any punches or, you know, I mean 
that is a problem that we have to accept that we missed the 
boat."  Id. at 3.  

While this VA physician also clearly indicated that the 
veteran was at high risk for complications during his 
hospitalization because of the nature and extent of his 
multiple serious medical problems, it appears that a VA 
managing physician with knowledge of this matter has 
indicated that the veteran developed a decubitus ulcer 
through some fault on the part of VA staff.  Other reports 
indicate that in an effort to correct a problem caused by the 
development of the decubitus ulcer, the veteran ultimately 
underwent the colostomy in question.  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter as in this case, the claimant will 
be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey 
v. Brown, 7 Vet. App. 204, 206-207 (1994).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, the mandate to accord the benefit of the doubt is 
triggered when the evidence has reached such a stage of 
balance.  In this matter, the Board is of the opinion that 
this point has been attained with regard to the claim of a 
colostomy, secondary to a decubitus ulcer caused by VA 
treatment - clearly within the ambit of "similar fault" as 
stated in 38 U.S.C.A § 1151 (West 2002).  

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and the benefit will be granted.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

Renal Failure:

As was noted in the Board's September 2001 remand, the VA 
discharge summary report dated from May to October 1997 
summarized the veteran's hospital course. Regarding the renal 
system, it was indicated that the veteran was continued on 
Dopamine to maintain urine output, and Heparin was started 
postoperatively and gradually converted to oral 
anticoagulation.  It was reported that cardiovascularly, the 
veteran remained hemodynamically stable throughout his 
hospital course. He was stable in atrial fibrillation with 
adequate rate control, and recent transesophageal 
echocardiogram revealed excellent function of his aortic 
valve with negligible regurgitation, no vegetation, and with 
good left ventricular systolic function.

Regarding the renal system, it was noted that the veteran had 
some initial postoperative renal insufficiency with his 
creatine reaching a peak of 2.4 during the first several 
weeks.  This was eventually resolved with his creatine 
returning to its baseline around 1.0.  However, the veteran's 
creatine began to rise again in July and August.  It was 
reported that the veteran received hemodialysis three times a 
week, and that the etiology of the worsening renal function 
was not entirely clear. Possibilities such as a combination 
of aminoglycoside toxicity, episodic hypotension, and sepsis 
were raised.  It was also reported that the veteran had renal 
failure without urine output.  He also had high levels of 
colony forming units cultured from his bladder.  It was noted 
that the veteran had been treated with the appropriate 
antibiotics and Amikacin bladder irrigation, although pyuria 
despite adequate therapy remained.

In September 2002 and pursuant to the Board's September 2001 
remand, the RO caused the veteran's claims folder to be 
examined by a specialist in nephrology to ascertain whether 
the veteran sustained any additional disability as a result 
of VA treatment.  In relevant part, the physician opined that 
the veteran's renal abnormalities were not unexpected 
complications in surgeries to correct severe aortic stenosis, 
the disability for which the veteran was hospitalized.  

The physician further observed that renal failure commonly 
occurred following the type of surgery as undergone by the 
veteran.  However, after a review of the claims folder and 
the medical evidence of record, there was "no evidence that 
the renal failure occurred as a result of negligence on the 
part of . . . VA or its staff."

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

In this matter, there is no competent medical evidence which 
supports the claim relative to renal disease.  While the 
appellant maintains that the veteran sustained additional 
disability as a result of VA treatment, it is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993) Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       

Accordingly, because the preponderance of the competent 
evidence is clearly against the claim, the appeal as to renal 
failure will be denied.


ORDER

Accrued compensation benefits under the provisions of 38 
U.S.C. § 1151 for a colostomy are granted. 

Accrued compensation benefits under the provisions of 38 
U.S.C. § 1151 for renal failure are denied.


REMAND

As noted, the appellant argues that the veteran sustained 
additional disability as a result of VA negligence.  In 
various pleadings and correspondence, the appellant has 
maintained that the veteran sustained a diminution of mental 
acuity due to his treatment, in particular oxygen 
deprivation.

In its September 2001 remand, the Board directed that the 
veteran's claims folder be examined by an appropriate 
specialist to ascertain whether he sustained additional 
disability as alleged by the appellant.  Although the RO 
caused the claims folder to be examined by a renal 
specialist, the physician specifically commented in his 
September 2002 report that he would only comment upon the 
claimed additional chronic renal failure.    

Given the appellant's allegations and the September 2002 
report, the medical evidence remains uncertain as to whether 
the veteran sustained any additional disability of his mental 
acuity due to oxygen deprivation or any other cause during 
the VA hospitalization from May through October 1997 - a 
directive of the Board's September 2001 remand.  Stegall, 
supra.  

As to the appellant's claim for Dependency and Indemnity 
Compensation, a relevant factual and legal finding has been 
added since the RO's previous consideration of this claim - 
as a result of this decision, the veteran's colostomy is now 
held to have been caused by VA hospitalization, in the same 
manner "as if such additional disability . . .  [was] 
service-connected."  38 U.S.C.A § 1151 (West 2002).  

The evidence does not contain a competent medical opinion as 
to the possible effect of the veteran's colostomy, or the 
reduction of his mental faculty if such is found to have been 
caused by VA hospitalization after readjudication of the 
claim.  Because such determinations cannot be made without 
competent medical evidence, the  accrued benefits claim 
pertaining to mental faculty reduction, and the appellant's 
claim pertaining to Dependency and Indemnity Compensation are 
REMANDED for the following:

1.  The RO should ascertain if the 
appellant has in her possession, or is 
aware of any relevant VA, non-VA, or 
other information pertaining to the claim 
at issue relative to mental function 
diminution that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The records should thereafter be obtained 
and associated with the claims file.

2.  After receipt of the appellant's 
response, the RO will cause the claims 
folder to be examined by an appropriately 
qualified physician, who must render an 
opinion as to whether the veteran 
sustained any additional mental 
impairment as a result of any treatment 
afforded to him during the VA 
hospitalization between May and October 
1997, applying the current standard which 
are applicable to claims under 38 
U.S.C.A. § 1151. The examiner must 
indicate that the claims file and a full 
copy of this remand were reviewed. If the 
physician believes that increased or 
additional disability arose out of VA 
treatment, he/she should identify the 
degree of medical probability that any 
increased or additional disability was 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing this 
treatment; and he/she should identify the 
degree of medical probability that any 
increased or additional disability was 
reasonably foreseeable. The examiner must 
support his/her findings with complete 
rationale.

3.  Contemporaneous with the development 
directed in   paragraph 2, above, the RO 
will also cause the claims folder to be 
examined by an appropriately qualified 
physician, who must render an opinion as 
to whether the veteran's colostomy (and, 
mental function reduction if such is 
found to have been caused by any incident 
of VA care) caused the veteran's death.  

?	As was set out in paragraph 2, 
the examiner must indicate that 
the claims file and a full copy 
of this remand were reviewed. 
If the physician believes that 
the veteran's death arose out 
of the colostomy, and/or mental 
faculty reduction if found to 
have been caused by VA 
treatment, or any other VA 
medical treatment during the 
period of hospitalization, 
he/she should identify the 
degree of medical probability 
that the veteran's death was 
proximately caused by 
carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance 
of fault on the part of the VA 
in furnishing this treatment; 
and he/she should identify the 
degree of medical probability 
that the veteran's death was 
reasonably foreseeable. The 
examiner must support his/her 
findings with complete 
rationale.

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full. If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken. 38 C.F.R. § 4.2 (2002); see also 
Stegall, supra.  

5.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


